DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 65, 66, 68-73, and 76 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iida et al. (Journal of Applied Polymer Science Vol. 25, 887-900, 1980).
Considering Claims 1, 65, 66, 68-73, and 76:  Iida et al. teaches a composition comprising 5 parts of zinc stearate and 5 parts of glycerol (Fig. 3).  
	Iida et al. does not teach that the composition is for use in the production of a polyurethane based lignocellulosic panel.  However, this is a statement of intended use.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  See MPEP § 2111.02.

Claims 1, 65, 66, 68-71, and 77 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Costa et al. (Polymer Testing 22 2003, 769-777).
Considering Claims 1, 65, 66, 68-71, and 77:  Costa et al. teaches a composition comprising castor oil, polyethylene glycol, and stearic acid (Table 2).  The stearic acid becomes zinc stearate in situ (pg. 773-774).
	Costa et al. does not teach that the composition is for use in the production of a polyurethane based lignocellulosic panel.  However, this is a statement of intended use.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  See MPEP § 2111.02.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 65-75, and 78-86 are rejected under 35 U.S.C. 103 as being unpatentable over Akihiro et al. (JP 09-111221) in view of Rothacker (US 2001/0005736).
Considering Claims 1, 65, 66, 68, 69, 74, and 75:  Akihiro et al. teaches a mold release agent/surface modifying agent comprising a metal salt of an aliphatic carboxylic acid having 8 to 28 carbon atoms (¶0019) and a dispersant that is preferably oxyethylene-oxypropylene block copolymer (¶0020).
	Akihiro et al. does not teach that the block copolymer has hydroxyl groups.  However, Rothacker teaches using surfactants made from oxyethylene-oxypropylene copolymers having a functionality of 2 and a molecular weight of 250 to 6000 (¶0041) for fatty acid materials.  Akihiro et al. and Rothacker are analogous art as they are concerned with the same field of endeavor, namely internal mold release agents for polyurethanes.  It would have been obvious to a person having ordinary skill in the art to have used the surfactant of Rothacker in the composition of Akihiro et al., 
Considering Claim 67:  Akihiro et al. does not teach the fatty acid as being a hydroxyl functional fatty acid.  However, Rothacker teaches hydroxystearic acid as being functional equivalent for stearic acid (¶0055).  It would have been obvious to a person having ordinary skill in the art to have substituted hydroxystearic acid for the stearic acid of Akihiro et al., and the motivation to do so would have been, as Rothacker suggests, they are functionally equivalent.  
Considering Claims 70-71:  Akihiro et al. teaches the metal salt of the aliphatic carboxylic acid as preferably being zinc stearate (¶0019).
Considering Claims 72 and 73:  Akihiro et al. is silent towards the relative amounts of metal salt of fatty acid and the surfactant.  However, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have optimized the amounts of metal salt of fatty acid and the surfactant through routine experimentation, and the motivation to do so would have been, to stabilize the metal salt of the fatty acid in the emulsion.  
Considering Claim 78:  Akihiro et al. teaches mixing the mold release agent with an isocyanate (¶0009).
Considering Claim 79:  Akihiro et al. teaches the isocyanate as being diphenylmethane diisocyanate (¶0027).
Considering Claim 80:  The PMDI is optional in claim 79, and therefore further limiting the optional component does not provide patentability to the claim.
Considering Claims 81 and 82:  Akihiro et al. teaches the ratio of metal salt of the fatty acid and isocyanate as being 30/70 in an example (¶0030).
Considering Claims 83-85:  Akihiro et al. teaches blending the adhesive with wood chips/lignocellulose material and pressing the mixture to form a panel (¶0027).
Considering Claim 86:  Akihiro et al. teaches forming the adhesive; spraying the adhesive on wood chips/lignocellulose material (¶0027); pressing the mixture at a temperature of 180 ºC and pressure of 3 MPa (¶0027) to form a panel (¶0027); and recovering the panel (¶0027).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIAM J HEINCER/Primary Examiner, Art Unit 1767